Citation Nr: 1510828	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  11-15 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder. 


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran and his wife testified before the undersigned Veterans Law Judge in February 2015.  At the hearing the Veteran submitted additional medical evidence with a waiver of initial Agency of Original Jurisdiction (AOJ).  The Veteran's representative stated that this waiver was for all evidence submitted after the formal appeal.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  
 
The Board notes that in the July 2005 rating decision the RO denied service connection for mental and emotional stress; it was denied because there was no evidence of a chronic disability or a permanent residual.  The Veteran's claim on appeal was originally characterized as separate claims for entitlement to service connection for PTSD and bipolar disorder, claims separate from those decided in 2005.  In this regard, the Board has recharacterized such issues as entitlement to service connection for an acquired psychiatric disorder based on the United States Court of Appeals for Veterans Claims' (Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Veteran has current diagnoses of borderline personality disorder, schizoaffective disorder, and PTSD of record; he also reports a diagnosis of bipolar disorder.  He asserts that his current psychiatric diagnoses are related to his military service.  The Veteran's service treatment records include an October 1979 report of a general feeling of being sick with the feeling of his "brain bouncing around his head."  He was assessed with possible physiological response to stress.  He also admitted to using vitamins to replace diet due to increased activity.  In December 1979 he was seen for stomach problems since 1977.  There are no other notations of treatment, diagnosis, or complaints of a psychiatric condition in his service treatment records.  

In an August 2007 statement, the Veteran reported that his in-service stressor was that he killed his best friend in Grafenwoehr, Germany between 1977 and 1979.  He stated that he encouraged his friend to become a tanker just as he was. During a drill, a tank struck and killed 4 service members including his best friend.    

In an August 2008 VA Memorandum, a formal finding of a lack of information required to corroborate stressors with a claim for service connection for PTSD was made.  All efforts to obtain the information necessary to corroborate the stressful events was noted and it was determined that the information required to corroborate the stressful events described by the Veteran was insufficient for verification determination by the U.S. Army and Joint Services Records Research Center (JSRRC).  

The Veteran testified the above described event of the tanker blowing up occurred when he was stationed with the 1st Squadron and it was between June 1978 and August 1979.  He testified that he could not remember the name of the service member who died but just that he was from Guam.  In addition to that stressor he also stated that another stressor was his involvement with the Dalton Gang; a group of four service members who were all dishonorably discharged.  He testified that they threatened him and they physically attacked him.   The Veteran's representative also stated that his service treatment records show the Veteran sought medical treatment as a reaction to stress from the above events.  

The Board finds that the AOJ should attempt to verify his alleged stressors with any appropriate source, to include JSRRC.  In this regard, the AOJ should review the file and prepare a summary of the Veteran's claimed stressors regarding (1) a tank striking and killing four service members in Grafenwoehr, Germany during the period of June 1978 to August 1979  and (2) any information relating to the Dalton Gang and the court Marshall of the same.  Thereafter, the AOJ should attempt to verify such stressors with any appropriate source, to include JSRRC. 

In addition, the Veteran has not been afforded a VA examination.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examiner should determine if he has a current diagnosis of an acquired psychiatric disorder, to include PTSD and bipolar disorder, that is at least likely as not due to the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated VA and private treatment records.  

2.  The AOJ should attempt to verify the Veteran's alleged stressors with any appropriate source, to include JSRRC.  In this regard, the AOJ should review the file and prepare a summary of the Veteran's claimed stressors regarding (1) a tank striking and killing four service members in Grafenwoehr, Germany during the period of June 1978 to August 1979, and (2) any information relating to the Dalton Gang.  Thereafter, the AOJ should forward the summary along with the Veteran's statements and service personnel records, to any appropriate source, to include JSRRC, in an attempt to verify such stressors.  Any response should be documented in the claims file. 

3.  The AOJ shall schedule the Veteran for a VA psychiatric examination to ascertain the nature and etiology of his acquired psychiatric disorder.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is directed to answer the following:

A) Determine all of the Veteran's current psychiatric diagnoses. 

B) For each diagnosed psychiatric disorder, the examiner must opine whether such disorder is at least likely as not (50 percent or greater probability) related to the Veteran's period of active service.  The VA examiner must also discuss if the Veteran's in-service treatment in October 1979 and December 1979 is related to any current psychiatric diagnosis.

C) If the Veteran is not diagnosed with a psychiatric disorder then the VA examiner must reconcile that with the psychiatric diagnoses of record. 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.

5.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case (SSOC), to include a review of all evidence submitted since the April 2011 statement of the case and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




